Name: Commission Regulation (EC) No 561/97 of 26 March 1997 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine-sector products
 Type: Regulation
 Subject Matter: international trade;  trade policy;  beverages and sugar;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31997R0561Commission Regulation (EC) No 561/97 of 26 March 1997 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine-sector products Official Journal L 085 , 27/03/1997 P. 0034 - 0037COMMISSION REGULATION (EC) No 561/97 of 26 March 1997 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine-sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1592/96 (2), and in particular Articles 52 (3) and 83 thereof,Whereas Article 2a (2) of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (3), as last amended by Regulation (EC) 495/97 (4), introduces the possibility of extending the validity of export licences to cover products other than those indicated on the licence provided that those products belong to the same product category or group to be determined; whereas, in the interests of consistency, the product groups referred to in Article 2a (2) of Regulation (EEC) No 3665/87 should be introduced in the wine sector in order to avoid excessive penalties; whereas this is necessary because products eligible for refunds are subdivided into categories with a different refund rate based on their alcoholic strength; whereas the alcoholic strength of an exported product is only known at the time of export by means of the analysis certificate referred to in Article 3 (1) of Commission Regulation (EEC) No 3389/81 of 27 November 1981 laying down detailed rules for export refunds in the wine sector (5), as last amended by Regulation (EEC) No 2730/95 (6); whereas the alcoholic strength may differ from that indicated on the licence with consequences for the refund rate;Whereas the current wording of Article 6 of Commission Regulation (EC) No 1685/95 (7), as last amended by Regulation (EC) No 69/97 (8), may cause misunderstandings regarding the authority which must enter the wording provided for in that Article and the time when it must be entered; whereas the fact that the exported quantity exceeds the quantity indicated on the licence can only be noted at the time of export; whereas, when issuing licences, the issuing bodies must indicate that no refund will be paid for the exported quantity exceeding that indicated on the licence; whereas the wording of the abovementioned Article 6 should therefore be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1685/95 is amended as follows:1. the following paragraph 3 is added to Article 2:'3. The product groups referred to in the first subparagraph of Article 2a (2) (b) of Regulation (EEC) No 3665/87 which may be entered on the licence application and licence in accordance with the fourth subparagraph of Article 13a of Regulation (EEC) No 3719/88 are listed in Annex Ia hereto.`;2. the first part of Article 6 is replaced by the following:'Article 6The excess quantity exported within the tolerance referred to in Article 8 (4) of Regulation (EEC) No 3719/88 shall not give entitlement to payment of the refund.At least one of the following entries shall be made in box 22:`;3. the Annex hereto is inserted as Annex Ia.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.At the request of the interested party, submitted by 26 March 1998, Article 1 (1) shall be applied in cases in which the formalities referred to in Articles 3 and 25 of Regulation (EEC) No 3665/87 were completed from 1 September 1995 onwards.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 31.(3) OJ No L 351, 14. 12. 1987, p. 1.(4) OJ No L 77, 19. 3. 1997, p. 12.(5) OJ No L 341, 28. 11. 1981, p. 24.(6) OJ No L 284, 28. 11. 1995, p. 6.(7) OJ No L 161, 12. 7. 1995, p. 2.(8) OJ No L 14, 17. 1. 1997, p. 54.ANNEX 'ANNEX IaProduct groups referred to in the first subparagraph of Article 2a (2) (b) of Regulation (EEC) No 3665/87>TABLE>